Title: To Thomas Jefferson from Thomas Appleton, 2 April 1823
From: Appleton, Thomas
To: Jefferson, Thomas

Leghorn
2nd April 1823I had the honor, Sir, to write you very fully, on the 17th of October by Raggi and in which, I explain’d the impediments thrown in the way, by jealousy and other unworthy passions, to retard the completion of the capitals.—they would have been sent in December, as I then assur’d you, but owing to the most boisterous winter, experienc’d probably in 50 years the vessel which has now brought them to this port, is the first from Carrara, since Christmas.—The capitals are now shipp’d on board the Brig Draco, Captn Perkins for new york, and directed to the care of Jonathan Thompson Collector of that port, to hold them to your order.—The delay you have experienc’d, I hope you will find fully compensated, by their very superior execution, and the beauty of the marble, which is nearly equal to statuary; I hope you will also find, that they are perfectly conformable to your wishes, and to your instructions. The cases are of the strongest materials, and the capitals so plac’d within, as almost to preclude the possibility of accidents—in a word, Sir, no expence has been spar’d, that they may reach you in safety.—Statement of AccountDollarsTo 18 Corinthian & Ionic capitals1850—To Cases for the same50To Customs houses Duties, expences on shipping & postage of letters13total.—1913.To Colter due & hold to your order189.75dollars.—2102.75CreditBy Cash receiv’d in two remittancesdollars.2102.75.—This reason of the balance in my hands, you will, at once perceive, sir is owing to the 200. dollars, destin’d for Giacomo Raggi, which, he did not receive of me, as he inform’d me he had been fully paid by you.—this balance, I therefore hold to your order.—I have been earnestly waiting as second order for the capitals of your Pantheon, which should you determine upon, they will, with punctuality, be compleated in one year, from the arrival of your instruction.—This sculptor contracted here, without consulting Palladio! thus he has really lost by the contract, for there is in truth, a considerable difference, between the usual ornaments of Ionic capitals, and those of Palladio—he is, however, contented in bearing this loss if they receive your approbation.—accept, Sir, the expressions of my great esteem & respect—Th: AppletonM CountyDl BrodieBrig DracoJonathan ThompsonCollector